Defendant in error, as plaintiff below and as beneficiary named in a fraternal benefit policy, of insurance, obtained a judgment against plaintiff in error in the sum of $500 in a cause of action based on the terms and conditions of the policy of insurance.
The judgment followed the verdict of jury.
S.W. Davis, insured, was the husband of defendant in error, Mary Davis. He died on April 10, 1932.
The controversy involved is a question of fact. It is whether insured, at the time of his death, was in good standing with plaintiff in error lodge to the extent that his policy of insurance was effective.
Mary Davis produced a pass book, or receipt book, issued to deceased by the lodge, and also receipts for dues paid the lodge. These exhibits were evidence of payments of dues and premiums to the lodge for a period *Page 397 
of time ending in the July quarter of the year 1932.
Excerpts from the minute book of the lodge, introduced in evidence, were not entirely inconsistent with the view of the jury as to, the issue of fact.
The trial court properly instructed the jury upon this issue of fact as well as upon an issue of fact under which estoppel was claimed by the plaintiff below. It being maintained that officers of the local lodge refused to accept payment of S.W. Davis' dues, in his lifetime, when, under the bylaws of the lodge, he had the right to reinstatement to the lodge and benefits under the policy of insurance, without the necessity of a physician's certificate showing a good state of health.
On the whole we find the judgment sustainable, and it is affirmed.
McNEILL, C. J., and BUSBY, PHELPS, and GIBSON, JJ., concur.